Exhibit 10.1




CHICO’S FAS, INC.
FORM OF
2020 OMNIBUS STOCK AND INCENTIVE PLAN
SPECIAL PERFORMANCE AWARD AGREEMENT
FOR Performance Share Units
EMPLOYEE
This Performance Award Agreement (this “Performance Award Agreement”) is
effective as of <<date>> (the “Grant Date”), and is entered into between Chico’s
FAS, Inc., a Florida corporation (the “Company”), and the Participant named in
the Appendix hereto (the “Employee”). Capitalized terms not otherwise defined
herein shall have the same meanings as in the Company’s 2020 Omnibus Stock and
Incentive Plan, as amended from time to time (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Performance Award
Agreement. All references to specified paragraphs pertain to paragraphs of this
Performance Award Agreement unless otherwise specifically provided. The Human
Resources, Compensation and Benefits Committee of the Board of Directors of the
Company (the “Committee”) approved this Performance Award grant, in the form of
performance share units (“PSUs”), pursuant to the Plan, provided that the
Employee continues to be employed as a [Senior Vice President] [Vice President]
of the Company on the Grant Date.
In consideration of the mutual promises set forth below, the parties hereto
agree as follows:
1.Grant of PSUs. The Company hereby grants to the Employee the right to receive
the target number of PSUs indicated on the Appendix hereto (the “Target”) on the
Vesting Date set forth in Paragraph 5, with the earn-out opportunity to receive
PSUs equal to <<%>> - <<%>> of the Target, subject to the achievement of the
Minimum Performance Requirement and Performance Goals set forth in Paragraph 2.
After the achievement and certification of the Minimum Performance Requirement
and Performance Goals as provided in Paragraph 2.b, each earned PSU shall
entitle the Employee to receive one share of Common Stock of the Company,
payable on the Payment Date (as defined below), provided the applicable
requirements of Paragraphs 5, 6 and 7 are met. The PSUs are granted pursuant to
the Plan and are subject to the provisions of the Plan, as well as the
provisions of this Performance Award Agreement. The Employee agrees to be bound
by all of the terms, provisions, conditions and limitations of the Plan and this
Performance Award Agreement. To the extent the terms of the Plan and this
Performance Award Agreement are in conflict, the terms of the Plan shall govern.
2.Earning the Award, Minimum Performance Requirement and Performance Goals. The
Employee’s right to receive the PSUs is subject to the following conditions (and
the PSUs shall not be considered earned until all of the below conditions are
met):
Page | 1
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



a.The Employee continues to be employed through the Vesting Date set forth in
Paragraph 5, subject to the provisions in Paragraphs 6 and 7, and
b.The minimum performance requirement (the “Minimum Performance Requirement”)
and performance goals (the “Performance Goals”) established by the Committee are
achieved as provided in this Paragraph 2.b. and Exhibit 1 hereto. (The Minimum
Performance Requirement and the Performance Goals are sometimes collectively
referred to hereinafter as the “Performance Requirements under Paragraph 2.b.”.)
The Minimum Performance Requirement is based on certain comparable sales goals
during at least <<#>> quarters during the period beginning on the Grant Date
through <<date>> (the “Performance Period”) as described in more detail on
Exhibit 1 hereto. The Performance Goals are based on the highest twenty (20)
trading day average closing price of the Common Stock during the last <<#>>
quarters of the Performance Period and have threshold, target and maximum goals
and payouts as described in more detail on Exhibit 1 hereto. The Committee may
not adjust the Minimum Performance Requirement or Performance Goals during the
Performance Period. If either the Minimum Performance Requirement is not met or
the performance level with regard to the Performance Goals is below the
established threshold, no PSUs shall be payable under this Performance Award
Agreement. If the performance level with regard to the Performance Goals is
above the established maximum, no PSUs shall be payable above such maximum. The
Committee shall determine and certify whether the Minimum Performance
Requirement has been met and the level of performance with regard to the
Performance Goals after the end of the Performance Period. Except as provided
otherwise in Paragraph 7.c (with regard to a Change in Control during the
Performance Period), any PSUs that are not, based on the Committee’s
determination, earned by performance during the Performance Period shall be
cancelled and forfeited.
3.No Transfer of PSUs. During the Restriction Period (as defined in Paragraph
5), the Employee shall have no rights to or with respect to such PSUs except as
specifically set forth in this Performance Award Agreement, and, during the
Restriction Period, such nonvested PSUs shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will,
the laws of descent and distribution or by qualified domestic relations order or
pursuant to a beneficiary designation made under the Plan. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the Employee.
4.Risk of Forfeiture. Subject to Paragraphs 6 and 7: (a) upon termination of the
Employee’s employment (as determined under Paragraph 8) or (b) after the
Termination Date (as defined in Paragraph 8), upon the Committee’s (or its
delegee’s) determination that the Employee has violated any of the covenants in
Paragraphs 13 through 17 herein, in each case prior to the Vesting Date and
regardless of whether the Performance Requirements under Paragraph 2.b are
achieved, the Employee shall forfeit the right to receive all PSUs and all PSUs
shall be automatically cancelled.
5.Vesting Date and Payment Date. Subject to the forfeiture provisions in
Paragraph 4 and the accelerated vesting provisions in Paragraphs 6 and 7, if the
employment requirements are met and to the extent the Performance Requirements
under Paragraph 2.b. are
Page | 2
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



achieved, the restrictions applicable to the PSUs will lapse on <<date>> (the
“Vesting Date”). The period from the Grant Date to the Vesting Date is sometimes
referred to as the “Restriction Period.” To the extent not previously forfeited,
and subject to the provisions in Paragraph 7.c, the vested and earned PSUs shall
be paid on the date set forth in Paragraph 9.a (the “Payment Date”) in the form
of unrestricted shares of Common Stock as provided in Paragraph 9, subject to
the provisions in Paragraph 12. To the extent the Payment Date is a designated
period (such as a designated month or months), the Company will initiate on the
Vesting Date the process for issuance of the shares of Common Stock subject to
the vested and earned PSUs and will determine in its sole discretion the exact
payment date(s) within the designated period of time for such shares and the
payment of related cash dividend equivalents.
6.Termination of Employment. The Employee’s voluntary or involuntary termination
of employment (as determined under Paragraph 8) shall affect the Employee’s
rights under this Performance Award Agreement as follows:
a.Voluntary Termination or Termination for Cause. If, other than as specified
below, the Employee voluntarily terminates employment with the Company or the
Employee’s employment is terminated by the Company for Cause prior to the
Vesting Date, then the Employee shall forfeit the right to receive all nonvested
PSUs. For purposes of this Performance Award Agreement, “Cause” shall mean:
(i)If the Employee has an Employment Agreement (as defined in Paragraph 27.b) in
effect on the Grant Date that defines Cause, Cause as defined in the Employment
Agreement; or
(ii)If the Employee does not have an Employment Agreement in effect on the Grant
Date or such Employment Agreement does not define Cause, the Employee’s engaging
in any of the following conduct:
(A)    Conduct resulting in a conviction of, or entering a plea of no contest
to, any felony;
(B)    Conduct resulting in a conviction of, or entering a plea of no contest
to, any crime related to employment, but specifically excluding traffic
offenses;
(C)    Continued neglect, gross negligence, or willful misconduct by the
Employee in the performance of the Employee’s duties, which has a material
adverse effect on the Company or its subsidiaries;
(D)    Willful failure to take actions permitted by law and necessary to
implement the policies of the Company or its subsidiaries as such policies have
been communicated to the Employee;
Page | 3
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



(E)    Material breach of the terms of this Performance Award Agreement,
including but not limited to Paragraphs 13 through 18 herein; or
(F)    Drug or alcohol abuse to the extent that such abuse has an obvious and
material adverse effect on the Company or its subsidiaries or upon the
Employee’s ability to perform his or her duties and responsibilities.
b.Involuntary Termination without Cause. Unless Paragraph 7.c applies, if the
Employee’s employment is terminated by the Company without Cause prior to the
Vesting Date, then the Employee shall forfeit the right to receive all nonvested
PSUs. The Committee, or its delegee, as applicable, shall retain the authority
to accelerate time-vesting, but not the Payment Date, of all or a portion of the
PSUs in its sole discretion, provided, however, in such event, any time-based
vested PSUs shall remain subject to the Performance Requirements under Paragraph
2.b. and further subject to forfeiture upon violation of any covenant referenced
in Paragraph 4.b. and, to the extent earned, the vested PSUs shall be issued and
delivered as unrestricted shares of Common Stock on the Payment Date as provided
in Paragraph 9.a.
7.Retirement, Death or Disability, or Change in Control. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Performance Award Agreement as follows:
a.Retirement. Unless Paragraph 7.c applies, if the Employee’s employment with
the Company is terminated due to Retirement prior to the Vesting Date, to the
extent not previously vested or forfeited, then the Prorated Portion (as defined
below) of the PSUs shall become fully time-based vested but shall remain subject
to the Performance Requirements under Paragraph 2.b and further subject to
forfeiture upon violation of any covenant referenced in Paragraph 4.b and, to
the extent earned, the Prorated Portion of the PSUs shall be issued and
delivered as unrestricted shares of Common Stock on the Payment Date as provided
in Paragraph 9.a. For these purposes, the “Prorated Portion” shall equal the
number of PSUs which is the product of (i) a fraction, the numerator of which is
the number of months (which may not be a whole number) elapsed beginning on the
Grant Date and ending on the Termination Date (as defined below) and the
denominator of which is the total number of months beginning on the Grant Date
and ending on the Vesting Date, multiplied by (ii) the total number of PSUs. For
these purposes, the Employee’s position as an employee of the Company will not
be considered to be terminated by “Retirement” unless prior to the Termination
Date: (i) the Employee provides written notice to the Company of intent to
formally retire; (ii) the Employee has reached age 55; (iii) the Employee’s
combined age and years of service with the Company as an employee is equal to 65
or greater; and (iv) the Committee, or its delegee, approves the Employee’s
termination as a “Retirement” for purposes of this Performance Award Agreement,
which approval is in the sole discretion of the Committee, or its delegee, as
applicable.
b.Death or Disability. Unless Paragraph 7.c applies, if the Employee’s
employment with the Company is terminated by death or due to a Disability prior
to the Vesting Date, to the extent not previously vested or forfeited, then the
PSUs shall become fully time-based vested but
Page | 4
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



shall remain subject to the Performance Requirements under Paragraph 2.b and
further subject to forfeiture upon violation of any covenant referenced in
Paragraph 4.b and, to the extent earned, the vested PSUs shall be issued and
delivered as unrestricted shares of Common Stock on the Payment Date as provided
in Paragraph 9.a. For purposes of this Performance Award Agreement, “Disability”
shall mean that the Employee was approved for a disability benefit under the
Company’s long-term disability plan. If the Employee is not then covered by the
Company’s disability insurance program, the Employee’s Disability status shall
be determined using the same criteria and by the same persons as provided in the
Company’s disability insurance program, in consultation with the Committee as
needed.
c.Change in Control. Notwithstanding any other provisions of this Performance
Award Agreement, the provisions of this Paragraph 7.c shall apply after a Change
in Control.
(i)If a Change in Control shall occur prior to the Payment Date (for a Payment
Date that is a designated period, then prior to the first day of such designated
period) and the successor company does not assume, convert, continue, or
otherwise replace the PSUs on proportionate and equitable terms, to the extent
not previously vested or forfeited, then the PSUs shall become fully time-based
vested, shall be subject to the performance requirements set forth in
subparagraph (iii) below, and shall be paid no later than thirty (30) days after
the date of the Change in Control pursuant to and in accordance with the
requirements of Treasury Regulations 1.409A-3(j)(4)(ix)(B) (related to
termination of all similar plans and agreements subject to Code Section 409A).
(ii)If a Change in Control shall occur prior to the Payment Date (for a Payment
Date that is a designated period, then prior to the first day of such designated
period) and the successor company does assume, convert, continue or otherwise
replace the PSUs on proportionate and equitable terms, then the PSUs shall be
vested and paid as provided in the following sentence and shall be subject to
the performance requirements set forth in subparagraph (iii) below. To the
extent not previously vested or forfeited, the PSUs shall vest on the Vesting
Date provided the Employee is employed on the Vesting Date. If the employment of
the Employee is terminated without Cause or due to the Employee’s Retirement, in
each case within twenty-four (24) months after the Change in Control, then the
PSUs earned in accordance with subparagraph (iii) below shall vest upon such
termination of employment and shall be paid within ninety (90) days after the
Employee’s separation from service (as defined in Paragraph 23.a(ii)) subject to
any applicable six-month delay. If the employment of the Employee is terminated
without Cause or due to the Employee’s Retirement after twenty-four (24) months
after the Change in Control, then the PSUs earned in accordance with
subparagraph (iii) below shall vest upon such termination of employment but
shall be paid on the Payment Date set forth in Paragraph 9.a. If the employment
of the
Page | 5
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



Employee is terminated due to the Employee’s death or Disability, then the PSUs
earned in accordance with subparagraph (iii) below shall vest upon such death or
Disability but shall be paid upon the Payment Date set forth in Paragraph 9.a.
If the Employee is terminated for Cause, all PSUs shall be immediately
forfeited.
(iii)For PSUs subject to subparagraphs (i) and (ii) above, (i) if a Change in
Control occurs during the Performance Period, then (A) attainment of performance
with regard to the Performance Goals shall be based on the stock price provided
to shareholders for each share of Common Stock under the definitive agreement
governing the Change in Control, as determined by the members of the Committee
in place immediately prior to the Change in Control and (B) the Minimum
Performance Requirement shall not apply, but (ii) if a Change in Control occurs
after the end of the Performance Period but before the Payment Date, then the
Performance Requirements under Paragraph 2.b shall apply. For PSUs subject to
subparagraphs (i) and (ii) above, the forfeiture provisions in Paragraph 4.b
shall not apply after the Termination Date.
(iv)If a Change in Control shall occur on or after a Payment Date (for a Payment
Date that is a designated period, then on or after the first day of such
designated period), then the PSUs shall vest and be paid in accordance with
Paragraph 5.
(v)For purposes of this Paragraph 7.c, a Change in Control shall have the
meaning set forth in the Plan, provided that such definition shall be
interpreted and applied in a manner that complies with Code Section 409A.
8.Definition of Employment and Termination Date. For purposes of this
Performance Award Agreement, “employment” means employment by the Company and/or
its subsidiary (as “subsidiary” is defined under the Plan). “Termination Date”
means the date upon which the Employee is separated from employment, whether
voluntary or involuntary. Neither the transfer of the Employee from employment
by the Company to employment by a subsidiary, nor the transfer of the Employee
from employment by a subsidiary to employment by the Company, nor the transfer
of the Employee from employment by a subsidiary to employment by another
subsidiary shall be deemed to be a termination of employment of the Employee.
Furthermore, except as required in Paragraph 23.a (related to a permanent
reduction in hours), in no event shall employment be deemed terminated under
this Performance Award Agreement unless and until the Employee’s employment by
the Company, to the extent applicable, and each of its subsidiaries, to the
extent applicable, is terminated such that the Employee is no longer employed by
the Company or any of its subsidiaries. Moreover, the employment of the Employee
shall not be deemed to have been terminated because of absence from active
employment on account of temporary illness or during authorized vacation or
during temporary leaves of absence from active employment granted by the Company
or a subsidiary for reasons
Page | 6
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



of professional advancement, education, health, or government service, or during
military leave for any period if the Employee returns to active employment
within ninety (90) days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. Notwithstanding the above, for purposes of determining the time of
payment of PSUs upon an involuntary termination of employment or due to
Retirement within twenty-four (24) months following a Change in Control under
Paragraph 7.c(ii), any termination must be a separation from service as defined
in Paragraph 23.a(ii). Subject to the requirement of Code Section 409A, the
Committee’s (or its delegee’s) determination in good faith regarding whether a
termination of employment of any type or Disability has occurred shall be
conclusive and determinative.
9.Issuance and Delivery of Shares; Ownership Rights.
a.Issuance and Delivery of Shares. With respect to PSUs that become vested as
provided in Paragraph 5, 6.b, 7.a or 7.b, the shares of Common Stock will be
issued and delivered to the Employee via electronic delivery to the Employee’s
account with the Company’s stock plan administrator on the Payment Date set
forth on Exhibit 1 hereto and will be freely transferable by the Employee
(subject to compliance with applicable securities law). With respect to PSUs
that become vested as provided in Paragraph 7.c, the shares of Common Stock will
be issued and delivered to the Employee via electronic delivery to the
Employee’s account with the Company’s stock plan administrator as provided in
Paragraph 7.c and will be freely transferable by the Employee (subject to
compliance with applicable securities law). The Committee may change the above
procedure for issuance and delivery of shares of Common Stock at any time but
may not change the Payment Date or the date of payment under Paragraph 7.c
except to the extent allowed under Code Section 409A. Notwithstanding any other
provision of this Performance Award Agreement, the issuance and delivery of the
shares of Common Stock under this Paragraph 9 shall be subject to the
requirements of Paragraph 12, including restrictions on transfer as provided
therein to the extent applicable.
b.Ownership Rights and Dividend Equivalents. The Employee has no voting or
ownership rights with regard to the shares of Common Stock underlying the PSUs
prior to the issuance of such shares. The Employee shall be credited with
dividend equivalents for all dividends paid in cash that holders of Common Stock
of the Company are entitled to receive in respect of Common Stock and that have
record dates subsequent to the Grant Date and prior to the Payment Date set
forth in Paragraph 9.a (or any applicable earlier payment date provided under
Paragraph 7.c). The Employee shall be entitled to receive such dividend
equivalents in cash to the extent the underlying PSUs are vested and earned and
such dividend equivalents shall be paid on the Payment Date set forth on Exhibit
1 hereto (which does not need to be the same date as for the PSUs under
Paragraph 9.a), provided, however, that, in all events, if the payment date of
the PSUs is accelerated under Paragraph 7.c, then the payment date of the
dividend equivalents shall also be accelerated and paid at the same time as
provided under Paragraph 7.c. To the extent any nonvested PSUs are forfeited,
the dividend equivalents attributable to such PSUs shall also be forfeited.
After the issuance and delivery of the shares of Common Stock, the Employee
shall have all voting and ownership rights as provided to other shareholders.
Page | 7
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



c.Limits on Obligations. No interest shall accrue or otherwise be due in the
event the Company delays the payment of the PSUs or dividend equivalents beyond
the applicable Payment Date for administrative reasons. Any delay shall be in
accordance with the requirements of Code Section 409A. However, the Company
shall not be liable to the Employee or any successor in interest for damages
relating to any delays in issuing and delivering the shares via electronic
delivery or in payment of dividend equivalents to the Employee or any successor
in interest, or any mistakes or errors in the issuance or delivery of the shares
or in payment or delivery of shares or cash amounts payable under this
Performance Award Agreement.
10.Reorganization of Company and Subsidiaries. The existence of this Performance
Award Agreement shall not affect in any way the right or power of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the PSUs
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
11.Adjustment of Shares. In the event of stock dividends, spin-offs of assets or
other extraordinary dividends, stock splits, reverse stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving the Company (each a “Recapitalization Event”), then for all purposes
references herein to Common Stock or to PSUs shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
the Company are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the PSUs.
12.Certain Restrictions. By accepting the Performance Award, the Employee agrees
that if at the time of delivery of the shares of Common Stock issued hereunder
any sale of such shares is not covered by an effective registration statement
filed under the Securities Act of 1933 (the “Act”), the Employee will acquire
the Common Stock for the Employee’s own account and without a view to resale or
distribution in violation of the Act or any other securities law, and upon any
such acquisition the Employee will enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with the Act or any other securities law or with this Performance Award
Agreement.
13.Confidential Information.
a.Nondisclosure and Non-use. By accepting the Performance Award, the Employee
covenants and agrees that both during the Employee’s employment with the Company
and thereafter, the Employee (i) shall exercise the utmost diligence to protect
and safeguard the Confidential Information of the Company and its Affiliates;
(ii) shall not disclose to any third party any Confidential Information, except
as may be required by the Company in the course of the Employee’s employment or
by law; and (iii) shall not use, directly or indirectly, for the Employee’s own
benefit or for the benefit of another, any Confidential Information. The
Page | 8
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



Employee acknowledges that Confidential Information has been and will be
developed and acquired by the Company and its Affiliates by means of substantial
expense and effort, that the Confidential Information is a valuable proprietary
asset of the Company’s and its Affiliates’ business, and that its disclosure
would cause substantial and irreparable injury to the Company’s and its
Affiliates’ business. For purposes of this Performance Award Agreement,
“Affiliate” shall mean any entity controlling, controlled by, or under common
control of, the Company.
b.Definition of Confidential Information. For purposes of this Performance Award
Agreement, “Confidential Information” means all information of a confidential or
proprietary nature, whether or not specifically labeled or identified as
“confidential,” in any form or medium, that is or was disclosed to, or developed
or learned by, the Employee in connection with the Employee’s past, present or
future employment with the Company and that relates to the business, products,
services, research or development of any of the Company or its Affiliates or
their suppliers, distributors or customers. Confidential Information includes,
but is not limited to, the following: (i) internal business information
(including, but not limited to, information relating to strategic plans and
practices, business, training, marketing, promotional and sales plans and
practices, cost, rate and pricing structures, accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, any of the Company’s, or any of its
Affiliates’, suppliers, distributors and customers and their confidential
information; (iii) trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; (iv) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable); and
(v) other information or thing that has economic value, actual or potential,
from not being generally known to or not being readily ascertainable by proper
means by other persons. Nothing in this Performance Award Agreement prohibits
the Employee from reporting an event that the Employee reasonably and in good
faith believes is a violation of law to the relevant law-enforcement agency
(such as the Securities and Exchange Commission, Equal Employment Opportunity
Commission, or Department of Labor), or from cooperating in an investigation
conducted by such government agency. The Employee is hereby provided notice that
under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual will be held
criminally or civilly liable under federal or state trade secret law for
disclosure of a trade secret (as defined under the DTSA) that: (A) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or, (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public; and, (2) an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order.
c.Not Confidential Information. Confidential Information shall not include
information that the Employee can demonstrate: (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by the Employee from a third party without a breach of any obligation
of confidentiality by such third party; or (iii) was known
Page | 9
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



to the Employee on a non-confidential basis prior to the Employee’s employment
with the Company.
d.Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and the Employee will bear the burden of proving that any Confidential
Information is publicly or rightfully known by the Employee.
e.Return of Confidential Information and Materials. The Employee agrees to
return to the Company either before or immediately upon the termination of the
Employee’s employment with the Company any and all information, materials or
equipment which constitutes, contains, or in any way relates to the Confidential
Information and any other document, equipment or materials of any kind relating
in any way to the business of the Company in the possession, custody or control
of the Employee which was obtained by the Employee during the course of or as a
result of the Employee’s employment with the Company whether confidential or
not, including, but without limitation, any copies thereof which may have been
made by or for the Employee. The Employee shall also provide the Company, if
requested to do so, the name of the new employer of the Employee and the Company
shall have the right to advise any subsequent employer of the Employee’s
obligations hereunder.
14.Non-Competition. By accepting the Performance Award, the Employee covenants
and agrees that during the term ofimage_01.jpg [image_01.jpg]
the Employee’s employment with the Company and for a [twelve (12) month period
for Senior Vice Presidents] [six (6) month period for Vice Presidents]
immediately after the Termination Date (the “Restricted Period”), the Employee
will not, directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business that the Employee has provided for the
Company (and/or its Affiliates) within the twelve (12) month period immediately
preceding the Termination Date within the Restricted Territory. For purposes of
this Performance Award Agreement, a “Competing Business” shall mean any direct
competitor of the Company which, in general, means a specialty retailer of: (i)
better women’s intimate apparel, sleepwear and bath and body products; or (ii)
better women’s image_11.jpg [image_11.jpg]
apparel whose target customers are 35 years of age or older and have an annual
household income of $75,000 or more. Competing Business includes, but is not
limited to: The J. Jill Group, Inc., L Brands, Inc., Soft Surroundings Holdings,
LLC, The Talbots, Inc., GAP, Inc., Victoria’s Secret Stores, Inc., and Ascena
Retail Group, Inc. For purposes of this Performance Award Agreement, the
“Restricted Territory” means where the Company’s products are marketed as of the
Termination Date.
Page | 10
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



This covenant on the part of the Employee shall be construed as an agreement
independent of any other provision of this Performance Award Agreement; and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Performance Award Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of this covenant. The
Employee expressly agrees that the restrictions of this Paragraph 14 will not
prevent the Employee from otherwise obtaining gainful employment upon
termination of the Employee’s employment with the Company as of the Termination
Date and acknowledges that these restrictions are reasonable consideration for
the grant of the Performance Award hereunder.
15.Non-solicitation of Employees. By accepting the Performance Award, the
Employee covenants and agrees that for a period of two (2) years after the
Termination Date, the Employee shall not, directly or indirectly, induce,
solicit or encourage any employee of the Company or its Affiliates to terminate
or alter his or her relationship with the Company or its Affiliates.
16.Non-solicitation of Customers, Suppliers, and Business Associates. By
accepting the Performance Award, the Employee covenants and agrees that for a
period of two (2) years after the Termination Date, the Employee shall not
directly or indirectly induce, solicit or encourage any customer, supplier or
other business associate of the Company or an Affiliate to terminate or alter
its relationship with the Company or Affiliate, or introduce, offer or sell to
or for any customer or business associate, any products or services that compete
with a Company product, service, marketing item, or other item which presently
exists, or which was under development or active consideration during the
Employee’s employment with the Company.
17.Non-Disparagement. By accepting the Performance Award, the Employee covenants
and agrees that both during the Employee’s employment with the Company and
thereafter, the Employee shall not, directly or indirectly, disparage the
Company, or its successors, corporate affiliates, assigns, officers, directors,
shareholders, attorneys, employees, agents, trustees, representatives, or
insurers. Such prohibited disparagement shall include communicating or
disclosing any information or communications to anyone or any entity which is
intended to or has the effect of having any negative impact on the Company, its
business or reputation in the marketplace or otherwise.
18.Reasonable Cooperation. By accepting the Performance Award, the Employee
acknowledges and agrees that, during the course of the Employee’s employment
with the Company, the Employee will be involved in, and may have information or
knowledge of, business matters that may become the subject of legal action,
including threatened litigation, investigations, administrative proceedings,
hearings or disputes. As such, upon reasonable notice, both during the
Employee’s employment with the Company and thereafter, the Employee agrees to
cooperate fully with any investigation into, defense or prosecution of, or other
involvement in, claims to which the Employee has personal and relevant knowledge
that are or may be made by or against the Company. This agreement to cooperate
includes talking to or meeting with such persons at times and in such places as
the Company and the Employee reasonably agree to, as well as giving truthful
evidence and truthful testimony. The Company shall reimburse the
Page | 11
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



Employee for reasonable out-of-pocket expenses actually incurred in connection
with such assistance. The Employee also promises to notify the Company within
five (5) days if the Employee is subpoenaed or contacted by a third party
seeking information about Company activities.
19.Noncompliance Reporting. By accepting the Performance Award, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Performance Award Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
20.Amendment and Termination. No amendment or termination of this Performance
Award Agreement which would materially impair the rights of the Employee shall
be made by the Board of Directors, the Committee, its delegee or the Plan
Administrator at any time without the written consent of the Employee. No
amendment or termination of the Plan will materially adversely affect the right,
title and interest of the Employee under this Performance Award Agreement or to
the Performance Award granted hereunder without the written consent of the
Employee.
21.No Guarantee of Employment. This Performance Award Agreement shall not confer
upon the Employee any right with respect to continuance of employment or other
service with the Company or any subsidiary, nor shall it interfere in any way
with any right the Company or any subsidiary would otherwise have to terminate
such Employee’s employment or other service at any time.
22.Withholding of Taxes. The Company shall have the right to (i) make deductions
from the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Performance Award Agreement
(and other amounts payable under this Performance Award Agreement) in an amount
sufficient to satisfy withholding of any U.S. or Canadian federal, state or
local taxes required by law, or (ii) take such other action as may be necessary
or appropriate to satisfy any such tax withholding obligations, provided, in any
event, the Company shall withhold only the minimum amount necessary to satisfy
applicable statutory withholding requirements in a manner compliant with Section
409A, unless the Employee has elected to have an additional amount (up to the
maximum allowed by law) except that any such election shall not apply to the
extent prohibited by Section 409A.
23.Other Tax Provisions.
    Code Section 409A Compliance. This Performance Award Agreement is intended
to comply with the requirements of Code Section 409A and any right or benefit
which is provided pursuant to or in connection with this Performance Award
Agreement which is
Page | 12
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



considered to be nonqualified deferred compensation subject to Code Section 409A
(referred to as a “409A Award”) shall be provided and paid in a manner, and at
such time and in such form, as complies with the applicable requirements of Code
Section 409A to avoid the unfavorable tax consequences provided therein for
non-compliance. Consequently, this Performance Award Agreement is intended to be
administered, interpreted and construed in accordance with the applicable
requirements of Code Section 409A. Notwithstanding the foregoing, the Employee
and his or her successor in interest shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the Employee
or his or her successor in interest in connection with this Performance Award
Agreement (including any taxes and penalties under Code Section 409A); and
neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Employee or his or her successor in interest
harmless from any or all of such taxes or penalties.
(i)Except as permitted under Code Section 409A, any 409A Award payable to the
Employee or for his or her benefit with respect to the Performance Award may not
be reduced by, or offset against, any amount owing by the Employee to the
Company or any of its affiliates.
(ii)To the extent that entitlement to payment of any 409A Award occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean a “separation from service” within the meaning of Code
Section 409A. A “separation from service” shall occur where it is reasonably
anticipated that no further services will be performed after that date or that
the level of bona fide services the Employee will perform after that date
(whether as an employee or independent contractor of the Company or an
affiliate) will permanently decrease to less than twenty percent (20%) of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.  Continued services solely as a director of the
Company or an affiliate shall not prevent a separation from service from
occurring by the Employee as permitted by Code Section 409A. Where entitlement
to payment occurs by reason of a separation from service and the Employee is a
“specified employee” (within the meaning of Code Section 409A, as applicable to
the Company and its affiliates and using the identification methodology selected
by the Company from time to time in accordance with Code Section 409A) on the
date of his or her “separation from service”, then payment of such 409A Award
shall be delayed (without interest) until the first business day after the end
of the six (6) month delay period required under Code Section 409A or, if
earlier, after the Employee’s death.
(iii)In the event a 409A benefit is payable over a period of time (such as
within ninety (90) days following termination), the date of payment shall be
determined by the Company in its sole discretion. Additionally, for purposes of
complying with the requirements under Code Section 409A,
Page | 13
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



the PSUs and the dividend equivalents shall be treated as separate payments.
a.No Guarantee of Tax Consequences. Neither the Company nor any affiliate nor
any successor, nor the Plan Administrator, nor the Committee, nor any delegee
makes any commitment or guarantee that any federal or state or other tax
treatment will apply or be available to any person eligible for benefits under
this Performance Award Agreement.
24.Entire Agreement. This Performance Award Agreement constitutes and contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes any prior or contemporaneous oral or written agreements.
25.Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
26.Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
27.Miscellaneous Provisions.
a.Not a Part of Salary. The grant of this Performance Award is not intended to
be a part of the salary of the Employee.
b.Conflicts with Any Employment Agreement. Notwithstanding Paragraph 24 above,
if the Employee has an employment or change in control agreement with the
Company or any of its subsidiaries (an “Employment Agreement”) which contains
different or additional provisions relating to vesting of restricted stock unit
awards, or otherwise conflicts with the terms of this Performance Award
Agreement, the provisions of the Employment Agreement shall govern except to the
extent compliance with such provision would result in a violation of Code
Section 409A.
c.Independent Covenants. The Employee acknowledges that the promises set forth
herein by either party are independent of each other and are independent of any
other provision in any other agreement between the Employee and the Company and
the existence of any claim or cause of action the Employee may have against the
Company shall not constitute a defense to enforcement of the Employee’s promises
herein. To the extent the topic of any restrictive covenant in Paragraphs 14
through 17 is addressed in an enforceable restrictive covenant agreement between
the Employee and the Company, whether effective before or after this Performance
Award Agreement (the “Restrictive Covenant Agreement”), the parties agree that
the terms of such restrictive covenant contained in the Restrictive Covenant
Agreement shall apply instead of the corresponding covenant in this Performance
Award Agreement.
Page | 14
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



d.Electronic Delivery and Signatures. The Employee hereby consents and agrees to
electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Performance Award Agreement). The Employee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Employee consents and agrees that any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
e.Plan and Prospectus. A copy of the Plan, as well as a prospectus for the Plan,
has been provided to the Employee, and the Employee acknowledges receipt
thereof.
f.Committee Action. To the extent any provision of this Performance Award
Agreement provides authority to the Committee or its delegee to act related to a
non-ministerial matter, only the Committee may act to the extent such provision
applies to an Insider. “Insider” means an individual who is, on the relevant
date, subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended.
28.Clawback Provision. As a condition of receiving the Performance Award, the
Employee acknowledges and agrees that the Employee’s rights, payments and
benefits with respect to the PSUs and the shares of Common Stock underlying the
PSUs shall be subject to such recovery or clawback as may be required pursuant
to any applicable federal or other law or regulation, any applicable listing
standard of any national securities exchange or system on which the Common Stock
is then listed or reported or the terms of the Company’s Incentive Compensation
Clawback Policy or similar policy as may be adopted from time to time by the
Board of Directors or the Committee, which could in certain circumstances
require repayment or forfeiture of the PSUs or any shares of Common Stock or
other cash or property received with respect to the PSUs. Except where offset
of, or recoupment from, incentive compensation covered by Code Section 409A is
prohibited by Code Section 409A, to the extent allowed by law and as determined
by the Committee, the Employee agrees that such repayment may, in the discretion
of the Committee, be accomplished by withholding of future compensation to be
paid to the Employee by the Company. Any recovery of incentive compensation
covered by Code Section 409A shall be implemented in a manner which complies
with Code Section 409A.


To evidence its grant of the Performance Award and the terms, conditions and
restrictions thereof, the Company has signed this Performance Award Agreement as
of the Grant Date. This Performance Award Agreement shall not become legally
binding unless the Employee has accepted this Performance Award Agreement within
thirty (30) days after the Grant Date by signing below. If the Employee fails to
timely accept this Performance Award Agreement, the grant of the Performance
Award shall be cancelled and forfeited ab initio.


Page | 15
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED














_______________________
EMPLOYEE


CHICO’S FAS, INC.










By:             
[Molly Langenstein]
[Chief Executive Officer and President]



Exhibit 1 to Performance Award Agreement
Page | 16
2020 Special SVP/VP PSU







--------------------------------------------------------------------------------





Grant Date:    <<date>>
Vesting Date: <<date>>
Payment Date: <<date>> through <<date>> (Specific payment date(s) within this
period to be determined by the Company.)
Performance Period: <<date>> through <<date>>


Minimum Performance Requirement: In order to be eligible to vest in any PSUs,
the Company must achieve <<#>> quarters of positive comparable sales growth (at
the Company level)* during the Performance Period.


Performance Goals and Payouts:



Performance LevelHighest Stock Price Achieved**Payout as Percentage of
Target***Threshold Performance Goal<<$>><<%>>Target Performance
Goal<<$>><<%>>Maximum Performance Goal<<$>> or higher<<%>>
* To constitute a quarter of positive comparable sales growth,
quarter-to-quarter growth must be above 0%; improvement in comparable sales
while quarter-to-quarter comparisons remain negative (i.e., below 0%) is not
sufficient to constitute a quarter of positive comparable sales growth.


** “Highest Stock Price” means the highest twenty (20) trading day average
closing price of the Common Stock during the last <<#>> quarters of the
Performance Period (<<date>> through <<date>>).


*** If performance for Performance Period is between the Threshold and Target
Performance Goals or between the Target and Maximum Performance Goals, the
“Percentage of Target” achieved will be determined by applying straight line
interpolation to both the Highest Stock Price achieved and the payout as
percentage of Target.





Any fractional PSU earned will be rounded up or down to the nearest whole PSU.
No payout will be made if Minimum Performance Requirement is not met or if the
Threshold Performance Goal is not met.





Page | 17
2020 Special SVP/VP PSU





